                                                                                                                                                                                                       Page:       1
                                        Case 20-80509            Doc 32         Filed 11/07/20          Entered 11/07/20 08:34:55                       Desc        Page 1
                                                                                                      FORM
                                                                                                      of 2 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
Case No:               20-80509                        TLP            Judge:        Thomas L. Perkins                            Trustee Name:                      Jeana K. Reinbold, Trustee
Case Name:             Chauncey Ramon Carnes                                                                                     Date Filed (f) or Converted (c):   04/29/2020 (f)
                                                                                                                                 341(a) Meeting Date:               06/09/2020
For Period Ending:     09/30/2020                                                                                                Claims Bar Date:                   10/08/2020


                                    1                                               2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2005 GMC Envoy                                                                       4,000.00                        0.00                                                       0.00                        FA
  2. Household goods and furnishings                                                      1,000.00                        0.00                                                       0.00                        FA
  3. Wearing Apparel                                                                         200.00                       0.00                                                       0.00                        FA
  4. Checking account at Comerica Bank                                                         0.00                       0.00                                                       0.00                        FA
  5. Savings account at Federal Credit Union                                                   5.00                       0.00                                                       0.00                        FA
  6. 401k                                                                                12,000.00                        0.00                                                       0.00                        FA
  7. Accrued Wages                                                                           674.00                       0.00                                                       0.00                        FA
  8. 2019 Federal and State Tax Refunds                                                   1,674.00                        0.00                                                       0.00                        FA
  9. Timeshare at 6145 Carrier Drive, Orlando, FL 32819 (u)                              12,000.00                        0.00                                                       0.00                        FA
 10. False arrest lawsuit against City of Chicago Police (u)                                   0.00                       1.00                                                       0.00                       1.00


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $31,553.00                      $1.00                                                     $0.00                        $1.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  8/5/20 - order entered granting application to employ attorney to pursue wrongful arrest case.




  Initial Projected Date of Final Report (TFR): 02/28/2021            Current Projected Date of Final Report (TFR): 02/28/2021

  Trustee Signature:       /s/ Jeana K. Reinbold, Trustee        Date: 11/06/2020
                                                                                                     Page:   2
        Case 20-80509        Doc 32   Filed 11/07/20     Entered 11/07/20 08:34:55   Desc   Page 2
Jeana K. Reinbold, Trustee                             of 2
P.O. Box 7315
Springfield, IL 62791-7315
(217)241-5629
jeana@jeanareinboldlaw.com
